Citation Nr: 1803841	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  11-24 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for a chronic lumbosacral strain


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in October 2017. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

In October 2017 testimony on the record at a hearing, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for entitlement to a rating in excess of 40 percent for a chronic lumbosacral strain.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an increased rating for a chronic lumbosacral strain. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In October 2017 testimony on the record at a hearing the Veteran stated he wished to withdrawal the claim for entitlement to an increased rating for a service-connected lumbosacral strain. This testimony on the record at a hearing expresses clear intent to withdraw the Veteran's increased rating in excess of 40 percent for a lumbosacral strain currently on appeal. As the Veteran has properly withdrawn the appeal prior to a final Board decision, the Board no longer has appellate jurisdiction and can take no further action on these matters. 38 C.F.R. §§ 20.202, 20.204(b), 20.1100(b).


ORDER

The appeal for entitlement to an increased evaluation for lumbosacral strain is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


